Irving Smith, J.
Petitioner is an American-born citizen over 25 years of age and is a student attending college in the City of New York. The petitioner states that, as a student of Africa and its culture, he has chosen a name based on its heritage. In addition, he stated that he intends to instruct the world as to the attitudes and behavioristic patterns of the African people, and, therefore, would like to assume the name of Kikuga Nairobi Kikugus.
It is common knowledge that Nairobi is the capital of the African nation, Kenya. However, upon this court’s investigation as to the meaning of the words Kikuga and Kikugus, for which we owe the Kenyanese Embassy and the Afro-American Institute our thanks for their co-operation, no special significance or meaning can be found for these two words.
The contention urged by the petitioner to support his application for a change of name is unfounded. The petitioner need not assume a name so unlike his own in order to teach or instruct others in African heritage. His present name, Robert Lee Middleton, is a fine American name, and one which any individual should be proud to bear. The petitioner’s father proudly bore the name Middleton and the petitioner’s mother’s maiden name of Sinclair is another honored American name. The petitioner should be proud not only of his American citizenship but of his name, his forbears, and his American ancestry as well. The petitioner need not change his name to teach any subject either in this great country or in any other country.
Many universities in the United States have recently commenced programs and studies devoted to the African heritage; their administrators and directors are learned American men *1057and women who are proud of their dual heritage and are pursuing fields of study appropos to education, background and academic interests without resort to such subterfuge as changing their patronymics. The petitioner’s stated purpose for changing his name will tend to mislead those he would like to instruct as to the attitudes and behavior of the African people.
This court, in Matter of Green (54 Misc 2d 606); Matter of Jama (51 Misc 2d 9); Matter of Wing (4 Misc 2d 840); Matter of Filoramo (40 Misc 2d 598), ably discussed any individual’s common-law privilege to change his name to anything he wants by simply using the name as his own over a period of time. This application is brought under section 60 of the Civil Bights Law of New York as merely a ministerial aid of the common law. But, this court is duty-bound to prevent any startling events as a result of the change of name and to discover any attempt at fraud, duplicity or chicanery as a result of a change of name.
Accordingly, this court, based on the reasons proffered by the petitioner for wanting to change his name, must deny his application, as those reasons are erroneous and confusing at best.
The application is in all respects denied.